12-2207-cr
United States v. Gill

                 UNITED STATES COURT OF APPEALS 
                          FOR THE SECOND CIRCUIT 
                            _______________   
                                            
                            August Term, 2013 
                                      
(Argued: November 26, 2013                          Decided: May 7, 2014) 
 
                           Docket No. 12‐2207‐cr 
                                      
                                  _______________ 

                                            
                            UNITED STATES OF AMERICA, 
                                          
                                     Appellee, 
                                          
                                      —v.— 
                                          
                              RICARDO ALVIN GILL, 
                                          
                               Defendant‐Appellant. 
                                          
                                  _______________ 

                                            
Before: 
                                            
           KATZMANN, Chief Judge, WINTER, and CALABRESI, Circuit Judges. 
                                         
                                  _______________ 

       Defendant‐Appellant Gill appeals from a judgment of the United States 
District Court for the Western District of New York (Skretny, J.), denying his 
motion to dismiss the indictment for illegal reentry in violation of 8 U.S.C. 
§ 1326(a), (b)(2).  For the reasons stated below, the judgment of the district court 
is VACATED and the case is REMANDED for further proceedings consistent 
with this opinion. 
                                    _______________ 

                                              
             JOSEPH  J.  KARASZEWSKI,  Assistant  United  States  Attorney,  for 
                   William J. Hochul, United States Attorney, Western District of 
                   New York, Buffalo, NY, for Appellee. 
              
             MICHAEL J. STACHOWSKI, Buffalo, NY, for Defendant‐Appellant. 
              
                                    _______________ 

KATZMANN, Chief Judge:  

      This case requires us to decide whether the petitioner Ricardo Allen Gill  

can sustain a collateral challenge to his order of deportation, which is a defense 

to a prosecution for illegal reentry in violation of 8 U.S.C. § 1326(a), (b)(2).  The 

resolution of this question turns on whether the Supreme Court’s ruling in 

Vartelas v. Holder, 132 S.Ct. 1479 (2012), requires us to find that Gill is eligible for 

relief from deportation under former section 212(c) of the Immigration and 

Nationality Act, 8 U.S.C. § 1182(c) (1994), (“§ 212(c)”).   Prior to 1996, § 212(c) 

provided many noncitizens convicted of aggravated felonies with the 

opportunity to seek relief from deportation.  The repeal of § 212(c) in 1996 

effectively eliminated statutorily‐provided discretionary relief from deportation 

for this class of noncitizens.  See Rankine v. Reno, 319 F.3d 93, 96 (2d Cir. 2003). 

Because the rescission of such relief affected an immense number of people, there 

has been a considerable amount of litigation to determine whether § 212(c) relief 
                                            2
remains available to noncitizens who were once eligible for this form of relief.  In 

the instant appeal, we must consider whether Congress’s repeal of § 212 would 

have an impermissible retroactive effect if applied to foreclose such relief to 

noncitizens like Gill who, prior to the date of § 212(c)’s repeal, were convicted of 

aggravated felonies after proceeding to trial.  In Rankine, we held that deeming 

the petitioners ineligible for § 212(c) relief on the basis of pre‐repeal convictions 

obtained after trial not would have an impermissibly retroactive effect because 

the petitioners in that case had not “detrimentally rel[ied] on the availability of 

discretionary relief when exercising their right to trial.”  Id. at 95.  However, we 

conclude that, in light of Vartelas, Rankine is no longer good law in that respect.  

We now hold that deeming noncitizens like Gill ineligible for § 212(c) relief 

merely because they were convicted after trial would have an impermissible 

retroactive effect because it would impermissibly attach new legal consequences 

to convictions that pre‐date the repeal of § 212(c).  Because Gill was erroneously 

found to be ineligible for relief under § 212(c), we find that the district court 

erred, and remand for further proceedings consistent with this opinion. 




                                           3
                                            

                                   BACKGROUND 

        I. Factual Background 

      Gill, a native and citizen of Barbados, came to the United States on a B‐2 

visa in or about 1972 with his parents, three brothers, and three sisters.  At that 

point, he was approximately five years old.  While he was growing up, he went 

to school in the Bronx and had various jobs.  He eventually became a lawful 

permanent resident on January 6, 1984, and his parents and siblings became 

lawful permanent residents as well.   

      In or around 1986, Gill began using crack cocaine and committing crimes—

largely theft‐related—to support his habit.  As a result, he was prosecuted and 

pleaded guilty to several related offenses including, as relevant to this case, a 

1989 conviction for attempted criminal sale of a controlled substance in the third 

degree in violation of New York Penal Law §§ 110 and 220.39.  While serving his 

sentence, Gill got treatment for his drug addiction and became sober.  However, 

because of Gill’s conviction for attempted sale of a controlled substance, which is 

considered an aggravated felony under immigration law, immigration 




                                          4
authorities (then called the Immigration and Naturalization Service (“INS”))1 

initiated deportation proceedings against him on July 16, 1990.   

       In 1991, Gill met Michelle McNeal, a United States citizen, and they 

married in 1993.   She was pregnant when they met and together they raised her 

son, Randy Hinkston (“Randy”).  Gill worked a steady job and paid for McNeal’s 

tuition as she pursued her nursing degree, as well as the costs of raising her son, 

whom Gill treated as his own.   

       At his November 1992 hearing in immigration court, Gill conceded that he 

was deportable and applied for a waiver of deportation under § 212(c). 2  While 

his immigration case was pending, Gill was convicted after trial of attempted 

robbery in the first degree in violation of New York Penal Law §§ 110 and 160.15 

(the “1995 conviction”), which is also considered to be an aggravated felony. 

According to Gill’s testimony about that conviction at his immigration hearing, 

																																																								
1 The INS ceased to exist on March 1, 2003, and its immigration enforcement functions 

were transferred to the Department of Homeland Security (“DHS”) pursuant to the 
Homeland Security Act of 2002, Pub. L. No. 107–296, § 402, 116 Stat. 2135, 2178 (Nov. 25, 
2002).  See Dobrova v. Holder, 607 F.3d 297, 299 n. 1 (2d Cir. 2010). 
2 Gill’s immigration case has a more extensive history, but it is not relevant to the issues 

on appeal.  In brief, Gill was initially found ineligible for § 212(c) relief based on 
insufficient physical presence in the United States.  He appealed that decision and the 
Board of Immigration Appeals (“BIA”) reversed and remanded the case.  He was then 
ordered deported in absentia when he was stuck in the security line outside while 
trying to get into the building for his hearing.  He appealed and the BIA reversed that 
deportation order as well.   
                                             5
his charge was based on the theory that he had aided and abetted a co‐defendant 

who had committed the robbery.   

       II. Deportation Proceedings 

      Gill’s merits hearing in his immigration case took place before an 

immigration judge (“IJ”) on January 8, 1997, while he was serving his sentence 

for attempted robbery.  Gill, his wife, his brother, his niece, and his mother 

testified about the important role that Gill played as a father to Randy, the 

presence of Gill’s extended family in the United States, his work history, the fact 

that he had paid taxes, and his criminal convictions.  His wife testified that Gill 

had paid for all of Randy’s expenses and her tuition to pursue her nursing 

degree.  The IJ reserved decision, noting that Gill had strong family support and 

had “done an awful lot to help [him]self” in becoming drug‐free, but also had a 

significant criminal history, App’x 142.  The IJ indicated that he was undecided 

at the conclusion of the hearing.   

      On January 27, 1997, the IJ denied Gill’s application for § 212(c) relief as a 

matter of discretion.  In a written decision, the IJ noted Gill’s strong family ties, 

but concluded that Gill’s equities were insufficient to overcome his “serious, 




                                           6
recent, and severe” criminal record.  App’x 157.  Accordingly, he ordered Gill 

deported.   

      Gill appealed to the BIA on February 26, 1997.  The INS’s Assistant District 

Counsel of the New York District submitted a letter‐brief asking the BIA to 

dismiss the appeal on the ground that Gill was statutorily ineligible for relief 

because the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),  

Pub. L. No. 104‐132, § 440(d) 110 Stat. 1214, 1277‐78, made noncitizens with 

aggravated felony convictions (like Gill) ineligible for § 212(c) relief.  In that 

letter‐brief, the INS argued that AEDPA applied to all cases that were pending 

when AEDPA went into effect.  The BIA dismissed Gill’s appeal on that basis in a 

single‐member, per curiam order dated August 21, 1997.  The BIA did not reach 

the merits of Gill’s appeal, which challenged the IJ’s discretionary denial of 

§ 212(c) relief.  Gill did not seek habeas review and was deported to Barbados on 

April 23, 2004, after serving his sentence for the 1995 conviction.   

      III. Reentry Charge and Motion to Reopen  

      Gill returned to the United States without authorization in approximately 

2007.  Until 2010, he maintained a residence in Buffalo, New York, and a steady 

job as a residential maintenance worker.  He has had no other convictions since 



                                           7
1995.  On January 5, 2010, he was taken into custody by DHS officers for being 

unlawfully present in the United States.  On September 7, 2010, he was indicted 

for illegal reentry in violation of 8 U.S.C.  § 1326 (a), (b)(2), the offense which is 

the subject of the instant appeal.  

      On April 29, 2010, Gill moved the BIA to reopen his deportation 

proceedings.  His motion to reopen was based on INS v. St. Cyr, 533 U.S. 289 

(2001), a decision that post‐dated his order of deportation, which held that 

§ 212(c) relief remained available to noncitizens “whose convictions were 

obtained through plea agreements and who, notwithstanding those convictions, 

would have been eligible for § 212(c) relief at the time of their plea under the law 

then in effect,” id. at 326.   Gill argued that the BIA had dismissed his appeal 

based on an erroneous finding that he was ineligible for § 212(c) relief, and 

therefore he had been denied meaningful administrative and judicial review of 

the IJ’s decision.  He acknowledged that his motion was untimely, but sought 

equitable tolling since St. Cyr was not decided until well after the time limit for 

filing a motion to reopen had passed.  He also sought sua sponte reopening as a 

matter of discretion.   




                                            8
       On May 20, 2010, the BIA denied the motion for three reasons.  First, it 

held that it lacked jurisdiction to reopen deportation proceedings under the so‐

called “departure bar” because Gill had already departed the United States.  

App’x 166 (citing 8 C.F.R. § 1003.2(d), and Matter of Armendarez‐Mendez, 24 I. & 

N. Dec. 646 (BIA 2008)).  Second, the BIA found that “in any event, [under 8 CFR 

§ 1003.44(h)] a special motion seeking relief under section 212(c) of the Act had to 

be filed by April 26, 2005.”  App’x 167.3  Third, the BIA refused to reopen 

proceedings sua sponte, ruling that the departure bar divested it of jurisdiction to 

reopen the proceedings sua sponte and that it would not exercise its discretionary 

authority to reopen even if it had such authority.   

       Gill petitioned this Court for review of the BIA’s denial, and on September 

22, 2010, we affirmed the BIA’s decision in all respects, dismissing Gill’s petition 

as “lack[ing] an arguable basis in law or fact.”  App’x 168.  We found that “[t]he 

BIA did not abuse its discretion in denying petitioner’s motion to reconsider 

because the motion was untimely and [he] failed to demonstrate due diligence to 




																																																								
3 8 CFR § 1003.44(h) sets forth procedures for seeking § 212(c) relief following St. Cyr 

and provides a deadline of April 26, 2005, for filing such motions. 
                                             9
warrant equitable tolling.”  App’x 168.4   Gill moved for reconsideration of this 

decision, but we denied that motion as well.   

       Gill then responded to the criminal illegal reentry charge by collaterally 

challenging the deportation order.  He moved to dismiss the indictment 

pursuant to 8 U.S.C. § 1326(d), arguing that he was denied meaningful review of 

his request for § 212(c) relief.  Under 8 U.S.C. § 1326(d), defendants may 

challenge deportation orders by establishing: (1) exhaustion of any 

administrative remedies that may have been available to seek relief from a 

deportation order; (2) that the noncitizen was deprived of judicial review during 

his deportation proceedings; and (3) that the entry of the deportation order was 

fundamentally unfair.   

       The magistrate judge handling pretrial matters found that Gill had not 

established the second or third requirement of § 1326(d) and therefore 

recommended that Gill’s motion be denied.  Specifically, he found that Gill failed 

to establish the second prong—deprivation of the opportunity for judicial 

																																																								
4 In so finding, we relied upon the departure bar rule.  Subsequently, in 2011, we 

rejected the departure bar rule as applied to statutory motions to reopen.  See Luna v. 
Holder, 637 F.3d 85, 102 (2d Cir. 2011)  (“Because the BIA’s departure bar regulation ‘has 
no roots in any statutory source and misapprehends the authority delegated to the 
Board by Congress,’ the BIA must consider an alien’s motion to reopen even if the alien 
is no longer in the United States.” (quoting Pruidze v. Holder, 632 F.3d 234, 235 (6th Cir. 
2011))).  
                                            10
review—because Gill never sought habeas review of his deportation order.  As 

for the third prong, the magistrate judge found that Gill had not shown that the 

entry of his deportation order was fundamentally unfair because there was no 

error in the proceedings: the BIA correctly found that Gill was ineligible for 

§ 212(c) relief since he was convicted at trial rather than after a guilty plea.  Over 

Gill’s objections, the district court adopted the magistrate judge’s 

recommendation and denied Gill’s motion to dismiss the indictment.   

      On February 16, 2012, Gill pleaded guilty to the illegal reentry charge, 

specifically reserving his right pursuant to Federal Rule of Criminal Procedure 

11(a)(2) to bring the instant appeal.  Judgment was entered on May 25, 2012, and 

Gill was sentenced to time served and one year of supervised release.  This 

appeal followed. 

                               STANDARD OF REVIEW 

      “We review de novo the district court’s denial of [a defendant’s] motion to 

dismiss the indictment on the basis of a collateral attack on his deportation order 

under § 1326(d).”  United States v. Lopez, 445 F.3d 90, 94 (2d Cir. 2006); accord 

United States v. Gonzalez‐Roque, 301 F.3d 39, 45 (2d Cir. 2002) (“Because it entails 

mixed questions of law and fact, we review de novo the District Court’s dismissal 



                                          11
of the [§ 1326(a), (b)(2)] indictment.” (quoting United States v. Fernandez‐Antonia, 

278 F.3d 150, 156 (2d Cir. 2002)) (internal citations omitted)). 

                                     DISCUSSION 

       “[I]t is well settled that the procedures employed [in deportation or 

removal hearings] must satisfy due process. . . .  Consequently a defendant may 

collaterally attack an order of deportation on due process grounds where, as 

here, the order becomes an element of a criminal offense.”  Gonzalez‐Roque, 301 

F.3d at 45 (internal quotation marks omitted).  The mechanism for collaterally 

attacking a deportation order that forms the basis of a criminal offense is set forth 

in 8 U.S.C. § 1326(d), which permits a noncitizen charged with illegal reentry 

under 8 U.S.C. § 1326(a), (b)(2) to challenge the underlying deportation order on 

which the illegal reentry charge is based.  Id. at 45.   

      In order to successfully challenge a deportation order under § 1326(d), a 

defendant must demonstrate that: 

             (1) the alien exhausted any administrative remedies that 
             may have been available to seek relief against the order; 
             (2) the deportation proceedings at which the order was 
             issued improperly deprived the alien of the opportunity 
             for judicial review; and 
             (3) the entry of the order was fundamentally unfair. 
              
8 U.S.C. § 1326(d). 


                                           12
       The district court found that Gill had fulfilled the first requirement of 

8 U.S.C. § 1326(d)—exhaustion of administrative remedies—because he had 

appealed his deportation order to the BIA.  However, it denied Gill’s motion to 

dismiss the reentry charge because, in its view, Gill had not fulfilled the second 

and third requirements of 8 U.S.C. § 1326(d).  These two conclusions are the 

bases for the instant appeal.  

       On appeal, Gill argues that the district court erred in concluding that, 

because Gill did not file a habeas petition, he cannot establish that he was 

deprived of judicial review of his deportation order.  He maintains that he had 

no realistic opportunity to seek judicial review because he was misinformed by 

the BIA that he was ineligible for relief.5  He argues that he was indeed eligible 

for relief, a fact which Vartelas makes clear, and consequently he was unfairly 

deprived of any realistic possibility of seeking judicial review.  In this same vein, 

he contends that the entry of his deportation order was fundamentally unfair 

because he was deemed ineligible for a form of relief for which, under Vartelas, 

he is eligible.   



																																																								
5 It is unclear whether Gill intends to argue that he received incorrect information or 

ineffective counsel from his attorneys in this respect or that such counsel, if it was 
ineffective, extinguished any realistic opportunity for judicial review.  
                                            13
       For the reasons set forth below, we agree with Gill and join several of our 

sister circuits in holding that, under Vartelas, noncitizens in Gill’s position are not 

rendered ineligible for § 212(c) relief on the basis of convictions that pre‐date the 

repeal of § 212(c) simply because the conviction was trial‐based.  Accordingly, 

since the district court’s  erroneous view of the law in this respect served as the 

linchpin to its § 1326(d) analysis, we must remand for further factfinding to 

determine whether it was realistically possible for Gill to challenge his 

deportation order through a habeas petition and whether the entry of Gill’s 

deportation order was fundamentally unfair.    

        I. Retroactivity Analysis and § 212(c) relief 

       Gill’s arguments hinge on the availability of § 212(c) relief for noncitizens 

who were eligible for such relief but, prior to the 1996 congressional repeal of 

§ 212(c), were convicted of an aggravated felony after trial.  Because the 

elimination of § 212(c) relief affected a large number of people, there has been a 

considerable amount of litigation to determine who remains eligible for this form 

of relief.  As a result, there have been significant shifts in the law governing the 

continuing availability of this relief for individuals who would have been eligible 

for § 212(c) relief prior to § 212(c)’s repeal.  All of these shifts occurred after Gill’s 



                                            14
convictions became final and after he applied for § 212(c) relief.  Some of them 

occurred before his final order of deportation was entered.  Since the current 

state of the law is critical to resolving Gill’s arguments on appeal, we briefly trace 

the developments in the law on this issue.  

                 A. Continuing Availability of § 212(c) Relief  

       Prior to 1996, many noncitizens with criminal convictions could seek a 

discretionary waiver of deportation under § 212(c).   This form of relief could be 

granted, in the discretion of the Attorney General, to noncitizens who could 

show that they were lawful permanent residents, had accrued seven consecutive 

years of “lawful unrelinquished domicile,” and had not been convicted of an 

aggravated felony for which they had served a term of at least five years.  See 8 

U.S.C. § 1182(c) (1994).     

       In the early and mid‐1990s, Congress limited the classes of noncitizens 

eligible for this form of discretionary relief and then eliminated this type of relief 

altogether.  In 1990, Congress amended § 212(c) to preclude from discretionary 

relief anyone who had served an aggregate term of imprisonment of at least five 

years as a result of one or more aggravated felony convictions.  See Immigration 

Act of 1990, Pub. L. No. 101‐649, § 511, 104 Stat. 4978, 5052 (amending 8 U.S.C. 



                                          15
§ 1182(c)).  In April 1996, Congress enacted AEDPA, which further limited 

eligibility for relief under § 212(c) by making those convicted of “aggravated 

felonies,” among others, ineligible for such relief.  AEDPA, § 440(d) (amending 8 

U.S.C. § 1182(c)).   In September 1996, Congress passed the Illegal Immigration 

Reform and Immigrant Responsibility Act (“IIRIRA”), which repealed § 212(c) in 

its entirety, Pub. L. No. 104–208, Div. C, § 304(b), 110 Stat. 3009, 3009–597 

(amending 8 U.S.C. § 1182(c)), thereby eliminating discretionary relief from 

deportation that was previously available to noncitizens convicted of aggravated 

felonies.   See St. Cyr, 533 U.S. at 297.6 

       Since the enactments of AEDPA and IIRIRA, we and other courts have 

been called upon to determine the retroactive reach of these statutes.   In this 

endeavor, we are guided by Landgraf v. USI Film Products, 511 U.S. 244 (1994), the 

touchstone case regarding statutory retroactivity.  Landgraf sets forth a two‐step 

test to determine whether a law should apply to conduct that occurred prior to 

the law’s enactment: we must (1) consider whether Congress “expressly 

prescribed the statuteʹs proper reach,” and, if it did not, (2) “determine whether 
																																																								
6  Although relief based on the probability of persecution, see 8 C.F.R. §§ 208.16, 1208.16, 

or torture, see 8 C.F.R. §§ 208.17, 1208.17, in a person’s home country may be available to 
noncitizens with aggravated felonies, see Matter of Jean, 23 I. & N. Dec. 373, 376 n.1 (Op. 
Att’y Gen. 2002), such relief is not available to the many noncitizens who do not fear 
persecution in their home countries. 
                                              16
the new statute would have retroactive effect, i.e., whether it would impair rights 

a party possessed when he acted, increase a party’s liability for past conduct, or 

impose new duties with respect to transactions already completed.” Id. at 280.  

The Supreme Court has made clear that, in enacting the applicable provisions of 

AEDPA and IIRIRA, “Congress did not definitively decide the issue of [their] 

retroactive application to pre‐enactment convictions.”  St. Cyr v. INS, 229 F.3d 

406, 414‐15 (2d Cir. 2000).  Therefore, we must decide whether these statutes 

would have impermissible retroactive effect under the second step of the 

Landgraf retroactivity analysis.   

      Immediately after the passage of AEDPA, the BIA held that § 440(d) of 

AEDPA applied retroactively to all pending applications for § 212(c) relief , even 

if the criminal conviction occurred before AEDPA was enacted and even if the 

applicant’s removal proceedings were initiated prior to AEDPA’s enactment.  See 

Matter of Soriano, 21 I. & N. Dec. 516, 518‐21 (BIA 1996; Op. Att’y Gen. 1997).  

However, it also held that § 440(d) did not apply retroactively to noncitizens 

who, like Gill, had applied for § 212(c) relief before AEDPA was enacted.  Id.   On 

February 21, 1997, the Attorney General vacated the BIA’s opinion and 

concluded that § 440(d) applied to all noncitizens who had not been granted 



                                         17
§ 212(c) relief before AEDPA’s enactment, including those whose § 212(c) relief 

applications were pending at the time that AEDPA was passed.  Id. at 533.  

Accordingly, the BIA henceforth took the position that noncitizens could not seek 

§ 212(c) relief, “regardless of the date of the crime, conviction, deportation 

proceedings, or application for section § 212(c) relief.”  Executive Office for 

Immigration Review, Section § 212(c) Relief for Certain Aliens in Deportation 

Proceedings Before April 24, 1996, 66 Fed. Reg. 6,436, 6,437 (Jan. 22, 2001).  This 

interpretation left Gill and many others who had counted on such relief without 

recourse, and “g[ave] rise to widespread litigation in nearly every circuit,” id.   

      In St. Cyr, this Court disagreed with the Attorney General’s interpretation, 

rejecting the notion that AEDPA applied retroactively in that case in which the 

noncitizen had chosen to plead guilty to a crime that would have left him eligible 

for § 212(c) relief prior to § 212(c)’s repeal.  St. Cyr, 229 F.3d at  421.  Applying the 

second step of the Landgraf analysis, we found it relevant that noncitizens might 

have relied “on the possibility of receiving a waiver of deportation” under 

§ 212(c) when they entered their pleas.  Id. at 419.  We further noted that “[a] 

‘legal change that would have an impact on private parties’ planning’ triggers 

the presumption against retroactivity,” id. at 418 (quoting Landgraf, 511 U.S. at 



                                           18
281‐82), and reasoned that the rescission of § 212(c) relief would change 

noncitizen defendants’ planning given the well‐documented fact that “an alien 

charged with a crime [making him deportable] would factor the immigration 

consequences of conviction in deciding whether to plead or proceed to trial,”  St. 

Cyr, 229 F.3d at 418 (quoting Tasios v. Reno, 204 F.3d 544, 552 (4th Cir. 2000)) 

(brackets in original) (emphasis added).   

      The Supreme Court affirmed.  St. Cyr, 533 U.S. at 326.  It began by noting 

the “deeply rooted” presumption against retroactive legislation, id. at 316 

(internal quotation marks omitted), and the “special concerns” it raises, id. at 315.   

It noted that two legal consequences resulted from St. Cyr’s conviction: (1) he 

became deportable and (ii) he became eligible for § 212(c) relief.  Id. at 314‐15.  

Among the relevant considerations, it noted that, “[g]iven the frequency with 

which § 212(c) relief was granted in the years leading up to AEDPA and IIRIRA,  

preserving the possibility of such relief would have been one of the principal 

benefits sought by defendants deciding whether to accept a plea offer or instead 

to proceed to trial.”  Id. at 323 (footnote omitted).  And, the Court observed that 

noncitizen defendants considering whether to plead or proceed to trial are 

“acutely aware of the immigration consequences of their convictions.”  Id. at 322.  



                                          19
Ultimately, it focused on the “significant and manifest” “potential for 

unfairness” in applying the retroactive repeal to the cases of people who may 

have relied on “settled practice, the advice of counsel, and perhaps even 

assurances in open court that the entry of the plea would not foreclose § 212(c) 

relief. ”  Id. at 323.  Based on these factors, it concluded that “it would surely be 

contrary to ‘familiar considerations of fair notice, reasonable reliance, and settled 

expectations,’” to find that the statute retroactively forecloses any possibility of 

relief.  Id. at 323‐24 (quoting Landgraf, 511 U.S. at 270). 

       In the years that followed, we were asked to apply St. Cyr’s retroactivity 

holding in the case of a noncitizen who had been convicted after trial rather than 

through a guilty plea.  In Rankine v. Reno, we considered whether “the fact that 

the petitioners were convicted after trial dictate[s] a different conclusion on the 

retroactive effect of IIRIRA than that reached in St. Cyr, where the petitioners 

had pled guilty[.]”  319 F.3d at 98.  We found that it did because we could not 

“conclude, as we must to find impermissible retroactivity, that the petitioners 

chose to go to trial in reliance on the availability of § 212(c) relief.”  Id. at 100.  In 

so doing, we reasoned that, “[u]nlike aliens who entered pleas, the petitioners 

[who were found guilty after trial] made no decision to abandon any rights and 



                                            20
admit guilt . . . in reliance on the availability of the relief offered prior to” 

§ 212(c)’s repeal.  Id. at 99.  Specifically, we found that “none of these petitioners 

detrimentally changed his position in reliance on continued eligibility for § 212(c) 

relief,” nor pointed to “conduct on their part that reflects an intention to preserve 

their eligibility for relief under § 212(c) by going to trial,” like “participat[ion] in 

the quid pro quo relationship” of plea bargaining.   Id. at 99‐100.  “As the 

[Supreme] Court made clear,” we opined, “it was that reliance, and the 

consequent change of immigration status, that produced the impermissible 

retroactive effect of IIRIRA.”  Id. at 100.   Thus, we found that, because the 

petitioners could not show reliance, “the repeal of [§ 212(c)] relief does not have 

an impermissibly retroactive effect when applied to” noncitizens “who were 

convicted at trial rather than pursuant to a plea.”  Id. at 102.  

                 B. Vartelas v. Holder 

      We built upon our reliance‐focused retroactivity analysis when we decided 

Vartelas v. Holder, 620 F.3d 108 (2d Cir. 2010).  That case hinged on the retroactive 

application of 8 U.S.C. § 1101(a)(13)(C)(v), a statutory provision enacted as part 

of IIRIRA that requires noncitizens with lawful status in the United States to 

reapply for admission when returning from a trip abroad.  When returning from 



                                            21
a brief trip to Greece to visit to his aging parents in 2003, Vartelas was required 

to reapply for admission under § 1101(a)(13)(C)(v), and was denied admission 

because of a pre‐1996 criminal conviction that rendered him inadmissible. Id. at 

111.  We held that Vartelas could be required to apply for admission under 

IIRIRA even though he had been convicted of the crime before the statute’s 

enactment.  Id. at 121.  In other words, we held that the statute applied 

retroactively, thereby attaching IIRIRA’s requirements to Vartelas’s pre‐IIRIRA 

conviction.  Given that our past precedents had “consistently rejected the notion 

that an alien can reasonably have relied on provisions of the immigration laws in 

‘committ[ing]’ his crimes,” id. at 120 (quoting § 1101(a)(13)(C)(v)), we reasoned 

that applying § 1101(a)(13)(C)(v) retroactively to a conviction that pre‐dated 

IIRIRA was permissible, Vartelas, 620 F.3d at 119–21.  In so holding, we 

recognized that we created a circuit split, rejecting the Fourth Circuit’s holding in 

Olatunji v. Ashcroft, 387 F.3d 383, 389‐91 (4th Cir. 2004), that “reliance plays no 

role whatever in the retroactivity analysis” as contrary to our understanding of 

the Supreme Court’s decision in St. Cyr.  See Vartelas, 620 F.3d at 121.  

      The Supreme Court reversed in Vartelas v. Holder, 132 S. Ct. 1479, 1484 

(2012).  After noting the presumption against retroactive legislation, and the fact 



                                          22
that IIRIRA contained no unambiguous statutory directive regarding retroactive 

application, the Court proceeded to the second Landgraf step, asking whether the 

application of IIRIRA to Vartelas’s case “’would have retroactive effect that 

Congress did not authorize.”  Id. at 1487 (quoting Landgraf, 511 U.S. at 280).   

Ultimately, the Court refused to apply § 101(a)(13)(C)(v) retroactively because 

doing so would attach “a new disability” to Vartelas’s conviction by “block[ing] 

him from occasional visits to his parents in Greece.”  Vartelas, 132 S. Ct. at 1487. 

      In reversing our precedent, the Supreme Court expressly rejected our 

conclusion that Vartelas could not demonstrate that the statute had an 

impermissible retroactive effect because he could not show actual reliance on 

prior law.  Id. at 1490.  First, it rejected our holding that reliance on prior law is 

“essential to application of the antiretroactivity principle,” id. at 1491; expressly 

approving of Olatunji, it pointed out that “the presumption against retroactive 

application of statutes does not require a showing of detrimental reliance.”  Id. at 

1491.   Second, it explained, to the extent that “reasonable reliance” is relevant, it 

is simply one of several “’familiar considerations’ animating [the 

antiretroactivity] presumption.”  Id. at 1491 (quoting Landgraf, 511 U.S. at 270) 

(noting that fair notice and settled expectations are among the other factors).  The 



                                           23
Supreme Court went on to point out that, in any event, Vartelas “likely relied on 

then‐existing immigration law” because he pleaded guilty before the enactment 

of § 1101(a)(13)(C)(v).  Vartelas, 132 S. Ct. at 1491.  The Court clarified that the 

essential inquiry is not whether there is reliance, but instead “whether the new 

provision attaches new legal consequences to events completed before its 

enactment.”  Id. at 1491 (quoting Landgraf, 511 U.S. at 269–70).    

       Vartelas’s retroactivity analysis—in particular its discussion of reliance 

interests—thus compels us to reevaluate our prior retroactivity analyses that 

focused on reliance interests.  In the instant case, it requires us to find that 

Rankine’s holding, as least as it relates to convictions obtained after trial, has been 

implicitly overruled.7  We do not make such a finding lightly but, for the reasons 

explained below, we must join the weight of post‐Vartelas precedent on this issue 

in finding that prior Rankine‐aligned precedents have been overruled by Vartelas.8 


																																																								
7 We express no view on the continuing viability of other propositions supported by 

Rankine.  Accordingly, our discussion of Rankine in the remainder of this opinion is 
limited to its holding on whether IIRIRA’s repeal of § 212(c) applies to trial‐based, pre‐
IIRIRA convictions. 
8 In our Circuit, panels are “bound by the decisions of prior panels until such time as 

they are overruled either by an en banc panel of our Court or by the Supreme Court.”  
United States v. Wilkerson, 361 F.3d 717, 732 (2d Cir. 2004).  “However, if ‘there has been 
an intervening Supreme Court decision that casts doubt on our controlling precedent,’ 
one panel of this Court may overrule a prior decision of another panel. The intervening 
decision need not address the precise issue decided by the panel for this exception to 
                                             24
             We are convinced that Vartelas implicitly overruled Rankine in two 

important ways.  First, Vartelas explicitly rejected our subjective‐reliance‐focused 

analysis, id. at 1490‐91, which was the basis for Rankine’s holding, see Rankine, 319 

F.3d at 102.  Second, Vartelas implicitly rejected the notion that interpreting the 

repeal of § 212(c) to apply retroactively would not “attach new legal 

consequences” to trial‐based convictions, Vartelas, 132 S. Ct. at 1491.  The Vartelas 

opinion evinced this implicit rejection in the Third Circuit case it cited in 

clarifying the proper retroactivity analysis.  Specifically, in describing the 

“operative presumption”of nonretroactivity, id. at 1491, it approvingly quoted 

Ponnapula v. Ashcroft, 373 F.3d 480 (3d Cir. 2004), which held that, irrespective of 

reliance, § 212(c) relief remains available to noncitizens who declined plea 

agreements and elected to go to trial, id. at 493.  And we cannot ignore the fact 

that neither Vartelas nor St. Cyr limited their holdings to convictions obtained 

after a plea. 9  On the contrary, the language of both cases is inclusive, referencing 

the fact that noncitizens have long factored relief options into their decision to 

plead or go to trial.  See Vartelas,  132 S. Ct. at 1492 n.9 (recognizing that defense 
																																																																																																																																																																																			
apply.”  In re Zarnel, 619 F.3d 156, 168 (2d Cir. 2010) (quoting Gelman v. Ashcroft, 372 
F.3d 495, 499 (2d Cir. 2004)).  
9 Since guilty pleas “account for nearly 95% of all criminal convictions,” Padilla v. 

Kentucky, 559 U.S. 356, 372 (2010), we do not find the fact that both cases happen to 
involve convictions obtained through guilty pleas to be particularly significant.  
                                                                                      25
attorneys must counsel their clients as to immigration consequences when the 

client is deciding whether to plead guilty or go to trial); St. Cyr, 533 U.S. at 322 

n.48 (noting that “the American Bar Association’s Standards for Criminal Justice 

provide that, if a defendant will face deportation as a result of a conviction, 

defense counsel ‘should fully advise the defendant of these consequences’” 

(quoting 3 Am. Bar Ass’n, Standards for Criminal Justice 14–3.2 cmt., 75 (2d ed. 

1982))). 

       Considering the repeal of § 212(c) in light of Vartelas, we find that applying 

it retroactively to convictions like Gill’s would impermissibly impose new legal 

consequences on those convictions.  Before the passage of AEDPA, Gill was 

eligible for § 212(c) relief, which gave him the opportunity to remain with his 

family in the United States, where he has lived for more than thirty years; 

afterwards, he was not eligible for this relief.  This legal consequence, like that 

faced by Vartelas, is especially significant given the dearth of other options to 

avoid deportation and the near impossibility of returning to the United States 

afterward.  See Cardenas–Delgado v. Holder, 720 F.3d 1111, 1121 (9th Cir. 2013) 

(finding that the change in eligibility for § 212(c) relief is a legally significant 

consequence); accord Carranza–De Salinas v. Holder, 700 F.3d 768, 774 (5th Cir. 



                                           26
2012).   Since this legal consequence is the same regardless of whether the 

conviction was obtained by trial or plea, we see no logical reason for 

distinguishing between the two. 

       Our reading of Vartelas is bolstered by the fact that the Fifth and Ninth 

Circuits have concluded that their own Rankine‐like precedents were overruled 

by Vartelas, thus joining the Third, Eighth, and Tenth Circuits in holding that 

§ 212(c) relief is available under St. Cyr for noncitizens with trial‐based 

convictions without requiring those noncitizens to show subjective reliance.  See 

Cardenas, 720 F.3d at 1120 (finding it “unreasonable to conclude that the Supreme 

Court did not intend for the principles it articulated in Vartelas to apply in the 

context of determining whether the repeal of § 212(c) relief may be applied 

retroactively to an aggravated felon such as Cardenas–Delgado [who was 

convicted after trial]”); accord Carranza–De Salinas, 700 F.3d at 774. 10    In addition, 

in a recent precedential opinion, the BIA agreed.  See Matter of Abdelghany, 26 I. & 

N. Dec. 254, 268 (2014) (“[W]e are convinced that Supreme Court and emerging 

circuit court precedent has superceded the regulatory prohibition against 


																																																								
10 See Lovan v. Holder, 574 F.3d 990, 993‐94 (8th Cir. 2009) (holding that no showing of 

reliance is required); Atkinson v. Att’y Gen. of the United States., 479 F.3d 222, 230 (3d Cir. 
2007) (same); see also Hem v. Maurer, 458 F.3d 1185, 1195‐97 (10th Cir. 2006) (rejecting 
Rankine’s actual reliance requirement in favor of an objective reliance standard).   
                                              27
granting [§] 212(c) relief under St. Cyr to aliens convicted after trial.”); see also 

Zivkovic v. Holder, 724 F.3d 894, 903 (7th Cir. 2013) (acknowledging that Vartelas 

raises this question, but “sav[ing resolution of the question] for another day”).  

      Moreover, there is no precedent of which we are aware that conflicts with 

our understanding of Vartelas’s impact on Rankine‐aligned precedents.11  Only the 

Eleventh Circuit, in an unpublished decision, has found that Vartelas does not 

affect its retroactivity analysis with respect to § 212(c) relief.  See Acebo‐Leyva v. 

U.S. Atty. Gen., No. 13‐11008, 537 F. App’x 875, 877 (11th Cir. 2013) (per curiam) 

(unpublished) (reasoning only that Vartelas concerned a different statutory 

provision than was at issue in St. Cyr and therefore it was bound to follow prior 

Eleventh Circuit precedent that aligned with Rankine). 

      Our holding today is also consistent with the “commonsense, functional” 

view that we must take in our retroactivity determination, Martin v. Hadix, 527 

U.S. 343, 357 (1999), because it reflects the practical reality of noncitizens who 

were facing a choice between pleading and going to trial.  For a defendant who 

maintained his innocence and exercised his right to trial, it might have been 

rational to do so if he knew that a conviction for the top charge of an indictment 
																																																								
11 Cf. Zivkovic, 724 F.3d at 903 (distinguishing Zivkovic’s “unusual situation” and 

declining to decide whether its reliance‐focused retroactivity analysis was affected by 
Vartelas). 
                                            28
would leave some opportunity to seek relief in immigration court.  However, if 

that same defendant knew he would have no option for seeking relief if 

convicted of the top charge of the indictment, he might have chosen to negotiate 

a plea agreement rather than risk exile from his friends and family.  In fact, this 

type of reliance is exactly what Gill argues in the instant case.  Alternatively, as 

the Carranza–De Salinas court explained, a defendant may have gone to trial and 

forgone her chance to appeal on the understanding that her conviction and 

sentence preserved the option of § 212(c) relief.  700 F.3d at 774. 12   

         To the extent that reliance plays any role on our decision today, we find 

that it weighs in Gill’s favor.  As explained above, the signals we believed that St. 

Cyr sent about the distinct position of noncitizens who chose to go to trial, see 

Rankine, 319 F.3d at 100, have been clarified in subsequent Supreme Court 

																																																								
12 The Fifth Circuit explained the options that had been available to the petitioner:  

 
                           Aliens in [the petitioner’s] position—those who declined a 
                           plea agreement and went to trial—could instead have 
                           negotiated to plead guilty to a nonexcludable offense.   
                           Alternatively, an alien in [the petitioner’s] shoes who 
                           decided not to appeal might have chosen not to do so 
                           because [the petitioner] had been sentenced to five years or 
                           fewer in prison, which, under pre‐IIRIRA rules, would allow 
                           [the petitioner] to remain eligible for discretionary relief 
                           under § 212. 
                            
Id. at 774.  
                                             29
precedent that indicates that there is a likelihood of reliance even for noncitizens 

who decide to proceed to trial.  See Vartelas, 132. S.Ct. 1491 n.9; Padilla, 559 U.S. at 

366.  Since defense counsel have long been attuned to these concerns and the 

importance of helping their clients make choices to avoid such consequences, see 

Vartelas, 132. S.Ct. 1491 n.9; Padilla, 559 U.S. at 367‐68; St. Cyr, 533 U.S. at 322, 322 

n.48, we think that it is more than likely that noncitizens in Gill’s position would 

have relied on this form of relief.   

         For these reasons, we find that the repeal of § 212(c) relief would be 

impermissibly retroactive if applied to pre‐IIRIRA convictions, regardless of 

whether those convictions were obtained after a guilty plea or a trial.  Our 

holding today thus affects the resolution of both of the deficiencies that the 

district court identified in rejecting Gill’s motion to dismiss.  We discuss each in 

turn. 

         II. Deprivation of Judicial Review 

         First, the district court found that, because Gill did not challenge the BIA’s 

order by filing a habeas petition under 28 U.S.C. § 2241, he cannot establish that 

he was denied the opportunity for judicial review.  Challenging this finding on 

appeal, Gill argues that seeking habeas relief was not “’realistically possible,’” 



                                            30
because the BIA had misinformed him that he was not eligible for § 212(c) relief.  

Defendant‐Appellant’s Br. at 18 (quoting United States v. Copeland, 376 F.3d 61, 68 

(2d Cir. 2004)).  He also asserts that he was misinformed by his attorneys that 

there were no other options for seeking judicial review.  See Defendant‐

Appellant’s Br. at 18;  see also United States v. Gill, 10‐cr‐2605, Dkt. 79 at 6 

(S.D.N.Y. May 31, 2011)  (Gill’s counsel explaining that, after the Second Circuit 

denied Gill’s previous petition for review, Gill “c[ouldn’t] go any further” in 

challenging his deportation order).  

       In reviewing cases involving collateral attacks under § 1326(d)(2), we have 

held that the failure to seek habeas review may prevent a noncitizen from 

establishing that he was denied judicial review.  Gonzales‐Roque, 301 F.3d at 49–

50.  However, we have also recognized that, notwithstanding the failure to seek 

habeas review, a noncitizen may be able to satisfy § 1326(d)(2)’s requirement if 

“no realistic opportunity for judicial review by way of habeas review existed.” 

Copeland, 376 F.3d at 68.   

       Applying these principles in United States v. Lopez, we reviewed a 

§ 1326(d)(2) claim in which the noncitizen had, like Gill, been informed by the 

BIA that he was ineligible for § 212(c) relief because of the retroactive application 



                                            31
of AEDPA, and therefore he had not sought habeas review to challenge his order 

of deportation.  Lopez, 445 F.3d at 92–93.  We held that seeking habeas review 

was not realistically possible when the noncitizen “[was] misled by [the agency] 

about the availability of relief from deportation.”  Id. at 98.  We reasoned that, 

“[w]hile the interval of time in which it is realistically possible for an alien seek 

judicial review may be quite short where the alien has not received 

misinformation, the analysis differs where the government affirmatively 

misleads an alien about the availability of relief.”  Id. at 99.  Accordingly, we 

found that the BIA’s “affirmative misstatements to Lopez that he was not eligible 

for any relief from deportation functioned as a deterrent to seeking relief.”  Id.   

      Lopez is highly relevant to this case because both Gill and Lopez were 

incorrectly informed that they were ineligible for § 212(c) relief by the BIA, which 

functioned as a deterrent to seeking judicial review by way of habeas.  445 F.3d at 

92‐93.   However, we are unable to tell on this record whether Lopez governs this 

case.  Lopez was a pro se respondent at the time that he was given incorrect 

information by the IJ, though he was represented by an accredited representative 

when he was given this information by the BIA.  Id.  at 97.  The availability of 

relief from the deportation order was exceedingly murky at the time of Lopez’s 



                                          32
order, which was October 1996, an important factor under Copeland.  See 

Copeland, 376 F.3d at 69.  A statutory provision stated flatly that no appeal was 

permitted, see Lopez, 445 F.3d at 93, and our decision that habeas review might be 

available was not rendered until 1998, Jean‐Baptiste v. Reno, 144 F.3d 212, 219 (2d 

Cir. 1998).  St. Cyr was not decided until after Lopez had been deported.  See St. 

Cyr, 553 U.S. at 289.  Moreover, in Lopez’s criminal appeal, both Lopez and the 

government agreed that the IJ told Lopez that he had a right to appeal to the BIA, 

but he was not eligible for any relief from deportation, including § 212(c) relief.  

See Lopez, 445 F.3d at 92‐93; Br. for Defendant‐Appellant at 8, United States v. 

Lopez, 445 F.3d 90, (2d Cir. 2006), 2003 WL 25445328; Br. & App’x for the United 

States at 3‐4, United States v. Lopez, 445 F.3d 90 (2d Cir. 2006), 2003 WL 25445327.   

       Gill was represented before the IJ and BIA, but it appears that he was pro 

se, as he lacked the financial resources to hire an immigration attorney, and was 

detained for most or all of time between the BIA decision and his deportation—

which was the time period during which he theoretically could have filed a 

habeas petition.13  In addition, Gill has asserted that he was informed by his 

immigration attorneys (at a minimum, the attorney who represented him until 



																																																								
13 Gill obtained an immigration attorney after he was arrested for illegal reentry.   


                                             33
the BIA affirmed his order of deportation) that further judicial review was 

unavailable.14   

       The district court made no factual findings regarding these issues, nor did 

it analyze whether seeking habeas review was realistically possible given the 

facts of Gill’s case.  Therefore, we think that it is appropriate to remand to the 

district court for fact‐finding and consideration of whether the combination of 

the BIA decision and bad legal advice from his lawyer deprived Gill of a 

meaningful opportunity for judicial review.  

      III. Fundamental Fairness  

        Finally, “[f]or an alien to succeed in collaterally attacking his deportation 

order, he ‘must show . . . that the administrative proceedings were 

fundamentally unfair in some respect that would have entitled him to relief on 

direct appeal.’”  Fernandez–Antonia, 278 F.3d at 157 (quoting United States v. Fares, 

978 F.2d 52, 57 (2d Cir. 1992)).  To show fundamental unfairness, a defendant 

“must show both a fundamental procedural error and prejudice resulting from 

																																																								
14 In considering Gill’s explanation for failing to seek habeas review, we note that he has 

otherwise demonstrated diligence in pursuing administrative and judicial review.   
Gill’s diligent efforts include the following: two successful appeals to the BIA; the 
appeal to the BIA at issue in the instant case; a motion to reopen to the BIA; a petition 
for review filed in the Second Circuit; a motion for reconsideration or rehearing en banc 
in this Court; a motion to dismiss the indictment; and the instant Second Circuit appeal.  
See supra note 2. 
                                            34
that error.”  Id. at 159.  In challenging his deportation order under § 1362(d)(3), 

Gill argued that the BIA’s erroneous finding that he was ineligible for § 212(c) 

relief foreclosed his claim for relief to which he was entitled.  The magistrate 

judge concluded that Gill had not shown a procedural error: it agreed with the 

BIA that “St. Cyr is inapplicable to [Gill],” reasoning that Gill was convicted after 

a bench trial and therefore he would not have been eligible for § 212(c) relief.  

App’x 178.  Accordingly, without deciding whether Gill was prejudiced, the 

magistrate judge rejected Gill’s argument that his deportation proceedings were 

fundamentally unfair. 

      We also remand for findings as to whether, assuming that Gill has satisfied 

§ 1362(d)(2), he was prejudiced by the misinformation as to the availability of 

habeas relief.  See Copeland, 376 F.3d at 73‐75 (explaining that determining 

prejudice is akin to “a trial within a trial” in which “[t]he court must first obtain 

all of the facts relevant to the particular alien and then apply standards 

established under [§] 212(c) to those facts, taking into account actual cases in 

which similarly situated aliens have been granted or denied discretionary 

relief”).  Given the possibility of a future appeal and in the interest of judicial 

economy, we remand for findings as to the satisfaction of both subsection (2) and 



                                           35
subsection (3), regardless of the outcome of the subsection (2) inquiry.  However, 

the inquiry under subsection (3) may be limited to prejudice because, assuming 

that subsection (2) is satisfied, a fundamental procedural error would exist.  See 

Copeland, 376 F.3d at 70‐73. 

                                    CONCLUSION 

        For the foregoing reasons, the matter is remanded to the district court in 

accordance with the procedures of United States v. Jacobson, 15 F.3d 19, 22 (2d Cir. 

1994), for determination of whether Gill was deprived of the opportunity for 

judicial review and whether the entry of his deportation order was 

fundamentally unfair.  If it finds that Gill has satisfied the requirements of 

§ 1326(d), the district court should vacate the judgment of conviction and dismiss 

the indictment.1  If it finds that Gill has not satisfied these requirements, the 

judgment of conviction may stand.   

 

 




																																																								
1 In the interest of judicial economy, this panel will retain jurisdiction over any 

subsequent appeal; either party may notify the Clerk of a renewed appeal within 
fourteen days of the district court’s decision.  See Jacobson, 15 F.3d at 22. 

                                            36